Citation Nr: 9917139	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-26 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a fracture of the pelvis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946 and from November 1950 to September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO).  

The veteran appeared at a videoconference hearing in lieu of 
an in-person Travel Board hearing.   

In a letter received in June 1997, the veteran stated that 
aspirin taken to relieve the pain from service-connected 
residuals of a fracture of the pelvis may have caused 
bleeding ulcers.  Also, the veteran has repeatedly stated 
that he believes he has nerve damage as a result of the 
injury in service to his pelvis and in November 1997, by his 
representative, raised the issue of entitlement to service-
connection for cutaneous nerve damage in the right hip area.  
These matters have not been adjudicated by the RO and they 
are not inextricably intertwined with the issue presented on 
appeal.  Therefore, they are referred to the RO for 
consideration.   


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issue 
of entitlement to a compensable disability rating for 
residuals of a fracture of the pelvis is of record.  

2.  The preponderance of the evidence establishes that the 
currently service-connected residuals of a pelvis fracture 
are not disabling.  

3.  The currently service-connected residuals of a fracture 
of the pelvis do not present an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or the need for frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a fracture of the pelvis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.7, 
4.14, 4.20, 4.31, 4.71a, Diagnostic Code 5255 (1998).  

2.  The criteria for referral for an extraschedular rating 
for residuals of a fracture of the pelvis have not been met.  
38 C.F.R. § 3.321(b)(1) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1943, the veteran was hospitalized for back pain 
after being struck by a rotating gun/gun mount.  X-rays 
revealed a complete oblique fracture on the right side of the 
pelvis at the junction of the pubis and ischium with slight 
over-riding of the fragments and an associated chip fracture 
of the superior lip of the left acetabulum.  On examination 
for separation from service in February 1946, his spine and 
extremities (bones, joints, muscles and feet) were described 
as normal.  

On an April 1949 examination and an October 1950 recall to 
active duty examination, the veteran's spine and extremities, 
bones, joints and muscles, were described as normal.

During a December 1978 VA examination, the veteran reported 
that he had had intermittent pain in the left hip joint since 
the injury in 1943.  He said that the pain had become 
frequent and severe enough to cause him to use aspirin as a 
pain reliever.  He also said that sudden attacks of pain, 
especially in cold, damp weather had caused a limp noticeable 
by others.  On the day of the examination, he had no pain and 
no limp.  Examination revealed that there was no external 
deformity of the pelvis or thigh.  The thighs and calves were 
equal, respectively, and the examiner said that there was no 
discernable limitation of hip, knee or ankle motion.  X-rays 
of the pelvis and left hip revealed satisfactory-appearing 
bony structures and no fracture was demonstrated.  There was 
a mild roughening or irregularity involving the margin of the 
greater trochanter, which, the radiologist reported, could be 
an old injury.  The radiologist reported that the hip joint 
was normal in appearance showing only minimal sclerotic 
marginal changes.  The diagnosis was possible old "green 
twig" fracture of the left femoral greater trochanter, 
healed; no evidence of any pelvic fracture.  

As part of his February 1997, application for an increased 
disability rating for residuals of a fracture of the pelvis, 
the veteran submitted a picture of some of the guns on a 
"Fletcher Class" destroyer, sketches of the gun/gun mount 
on which he was working, a diagram of the ship's compartments 
and decks, a report, identified by him as being a copy of the 
deck log, showing that he was injured and taken to the 
hospital and a certificate showing that he crossed the 
equator.  

In the section of an April 1997 VA examination report where 
the examinee provides a handwritten description of his 
medical history and current symptoms, the veteran reported 
that he had pain in the left hip area which was acute at 
times.  He also reported that right above the  "right" 
buttock he at times felt a burning sensation.  He reported to 
the examiner that he had been trapped by a moving gun mount 
and had sustained a fractured pelvis, claiming that he never 
recovered.  The veteran reportedly continued to have pain in 
the right sacroiliac and left groin since the injury in 1943.  
He said that the pain was gradually getting worse and was 
increased by walking, bending or lifting, and weather 
changes.  He could walk a few blocks, then had to stop.  He 
also reported that he had been treated for hip pain by Dr. 
Wong at the Kaiser-Permanente Clinic.  His reported 
employment history was as a community college instructor from 
September 1965 to June 1978 and as an analyst from September 
1978 to September 1986.  

On orthopedic examination, the veteran walked with a normal 
gait, with no obvious pain.  There was no thoracolumbar spine 
abnormality or muscle spasm.  There was mild to moderate 
tenderness in the "right" sacroiliac joint.  The range of 
motion of the spine was 90 degrees flexion, 30 degrees of 
extension and lateral bending; all motion was painless.  
There was no gross atrophy, deformity or asymmetry of the 
lower extremities.  The range of motion of the hips was from 
zero over 100 degrees and equal.  External rotation was 30 
degrees and internal rotation was 15 degrees, and noted to be 
unrestricted and not painful.  X-rays revealed marked multi-
level ligament ossification at the thoracolumbar junction, 
and significant degenerative changes at the L5-S1 facet 
joints with marked sclerosis and osteophyte formation.  The 
was no asymmetry of the pelvis, no obvious evidence of pelvic 
fracture and no deformity.  There was degenerative arthritis 
of both hips, greater on the left.  The clinical diagnoses 
were spinal stenosis, lumbar spondylosis and degenerative 
joint disease of both hips.  The examiner said that the 
findings appeared to be more consistent with degenerative 
changes associated with aging rather than injuries received 
in service.  The examiner noted the veteran's complaint that 
pain interfered with his sex life but could see no orthopedic 
reason for sexual problems.  

Records received from Kaiser-Permanente Clinic, covering the 
period from October 1990 to May 1997, are predominantly in 
regard to unrelated medical problems.  In pertinent part they 
show that the veteran was seen in November 1996 complaining 
of recurrent pelvic pain since an injury in World War II.  
His hips had a full range of motion, with pain on internal 
rotation.  There was degenerative joint disease in the left 
hip and pelvis.  X-rays revealed "[n]ormal degenerative 
changes" in both hip joints, with no destructive lesions or 
fractures.  The clinical assessment was pelvic pain, most 
likely degenerative joint disease.  The physician, Dr. Wong, 
stated that he could not say it was related to the accident 
in service.  Examination in May 1997 revealed mild discomfort 
on movement in the left hip and a burning sensation in the 
right lower back.  The assessment was degenerative joint 
disease of the left hip.  

At a hearing conducted at the RO in November 1997, the 
veteran described the circumstances of his injury in service.  
He testified that he was taking pain medication for his hip.  
He related that he had installed telephone equipment from 
1947 to 1956 which had involved physical exertion, climbing 
ladders and crawling.  He was currently able to dance, but 
had to watch his step to avoid falling.  He had no injuries 
to his back or hips since service.  Transcript, November 
1997.  At the hearing, the veteran submitted a copy of an 
outline in which he reported the circumstances of the injury, 
the initial treatment following the injury and his post-
service adjustment.  

In December 1997, the VA physician who had examined the 
veteran in April reported that he had reviewed the report of 
the April examination and X-rays made in connection with that 
examination, and had reviewed the veteran's symptoms with 
him.  The examiner stated that the veteran felt the history 
reported in connection with the April 1997 examination 
accurately and adequately described his symptoms.  The 
examiner restated the diagnoses of spinal stenosis, lumbar 
spondylosis and degenerative joint disease of both hips.  He 
said that it was more likely than not that the findings were 
related to degenerative changes associated with aging rather 
than injuries received in service.  During a December 1997 VA 
neurological examination, the examiner noted that the veteran 
walked with a slight limp involving the left leg and left 
hip.  

At a March 1999 videoconference hearing, the veteran 
testified that he had been on prescription pain medication 
since the early 1990's.  Previously, he had used aspirin to 
alleviate the pain.  Videoconference transcript at 4.  He 
said that the doctor had told him that a bone injury could 
cause arthritis at the site of the injury.  The pain was 
"ongoing" but would "wax and wane."  Id. at 5.  Quite 
frequently, the pain would strike without warning.  He said 
that he walked with a limp, because of the fracture.  Id. at 
6.  He stated that his doctor had told him that there was no 
way to tell if the arthritis in his hips was the result of 
advancing age or the injury in service.  Id. at 11.  He 
became impotent if the hip pain struck during intercourse and 
the hip would be sore and tender to walk on for three or four 
days.  Id. at 12.  He described the circumstances of his 
injury.  Id. at 17-19.  He had to quit bowling because of the 
hip.  Id. at 21.  When asked, he replied that he believed 
that his hip was 15 or 20 percent disabling.  Id. at 22.  

Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that hip fracture residuals have increased in severity, 
establishing a well-grounded claim for an increased rating.  
The VA has obtained medical records covering the period from 
October 1990 to May 1997, which are apparently all of the 
relevant medical records, and had the veteran examined.  
There does not appear to be any additional, identified, 
pertinent evidence.  Therefore, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased rating 
for residuals of a fracture of the pelvis.  38 U.S.C.A. 
§ 5107(a).

The veteran has indicated that the VA examination was 
inadequate because functional impairment due to pain was not 
discussed as required by DeLuca v. Brown, 8 Vet. App. 202 
(1993).  Videoconference transcript at 23-4.  For reasons 
which will be discussed below, the Board believes that the 
examination was adequate to allow an equitable determination 
of the degree of disability attributable to the service-
connected residuals of a fracture of the pelvis.  

Service connection is presently in effect for residuals of a 
fracture of the pelvis, which have been assigned a 0 percent 
disability evaluation.  




When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (1998).  

The RO has found that the code most analogous to the 
veteran's current disorder is impairment of the femur, 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  The Board agrees.  
Under this code, impairment of the femur resulting from a 
fracture of shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture) is 
rated 80 percent disabling.  When there is nonunion, without 
loose motion and when weight bearing is preserved with aid of 
brace or when there is a fracture of surgical neck of, with 
false joint, it is rated 60 percent disabling.  Malunion of 
the femur with marked knee or hip disability is rated 30 
percent disabling.  With moderate knee or hip disability, it 
is rated 20 percent disabling.  With slight knee or hip 
disability, it is rated 10 percent disabling.  Another 
possible analogy would be limitation of motion of the hip. 
38 C.F.R. § 4.71a, Diagnostic Codes 5251 through 5253, 
inclusive.  However, there is no competent evidence of 
limitation of motion of the hip as a result of the fracture 
of the pelvis.  At the time of the VA examination the veteran 
was noted to have hip motion of zero to 100 degrees with no 
restricted internal or external rotation.  

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The RO also considered rating by analogy to an injury of 
muscle groups XVI and XVII, 38 C.F.R. § 4.73(1998), 
Diagnostic Codes 5316 and 5317, respectively.  However, the 
record does not show any muscle injury.  Accordingly, an 
increased rating would not be warranted on that basis.  The 
RO has also considered rating by analogy to neuritis or 
neuralgia, apparently peripheral under 38 C.F.R. §§ 4.123, 
4.124 and 4.124a Diagnostic Code 8530 (1998).  In that 
regard, there appears to be 



a pending claim for service-connection for cutaneous nerve 
damage in the right hip area from the injury in service, 
which has not been adjudicated by the RO.  The Board 
expresses no opinion regarding that pending claim.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In any event, the Board 
believes that impairment of the femur is the most appropriate 
analogous rating for the disability that is now service 
connected.   

The record shows that during service the veteran sustained a 
complete oblique fracture on the right side of the pelvis at 
the junction of the pubis and ischium with slight over-riding 
of the fragments and an associated chip fracture of the 
superior lip of the left acetabulum.  However, the fractures 
apparently healed fully as subsequent X-rays have been 
interpreted as showing no definite evidence of a fracture, 
and only a mild roughening or irregularity involving the 
margin of the greater trochanter, which it was noted could be 
the result of an old injury.  He currently has degenerative 
joint disease of both hips, which he appears to relate to the 
hip fracture during service.  He also appears to relate 
sexual dysfunction to the hip fracture during service.  
However, whether these are related to the service-connected 
disability involves a medical question requiring competent 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
There is no medical evidence or opinion that the arthritis or 
any sexual dysfunction is a manifestation of the pelvic 
fracture.  Thus, the Board finds no basis for an increased 
schedular rating.  
The veteran has not produced any competent, medical, evidence 
that he has any disability as a result of the pelvis fracture 
in service.  

With regard to the assertion that the VA examinations were 
inadequate because functional impairment due to pain was not 
discussed as required by DeLuca, 8 Vet. App. 202, the Board 
notes that pain must be supported by adequate pathology 
resulting from a service-connected disability.  38 C.F.R. 
§§ 4.14, 4.59.  The VA examinations consisted of a complete 
history and a discussion of the veteran's symptoms with him, 
which the veteran acknowledged accurately and adequately 
described his symptoms, physical findings and X-rays.  In 
addition, the December 1997 examination included a review of 
the report of the April examination.  The Board finds that 
the examinations were adequate to determine the disability 
from the pelvis fracture and, it should be noted, are 
substantially in agreement with Dr. Wong's findings.  Since 
there is no competent evidence relating the pain to the 
service-connected disability, the pain may not be considered 
in rating the pelvis fracture residuals.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

The Board has considered whether referral for an 
extraschedular rating is warranted for pelvis fracture 
residuals and decided that it is not.  It is neither 
contended nor shown that any residuals of the pelvis fracture 
have required frequent periods of hospitalization, or, for 
that matter, any hospitalization at all after the initial 
hospitalization following the injury.  The veteran has not 
presented any corroborative evidence that the disorder 
markedly interferes with employment or otherwise creates an 
unusual disability picture.  In March 1997, he reported 
having been employed essentially continuously between 1965 
and 1986 and he has not reported losing time from work 
because of the disorder.  Accordingly, the Board does not 
find that the service-connected residuals of the pelvis 
fracture present an unusual disability picture so as to 
warrant referral for an extraschedular rating.  





ORDER

A compensable disability rating for residuals of a fracture 
of the pelvis is denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

